Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 31, 2020 has been entered. 
This action is in response to the communication filed on 07/31/2020.
Claims 1, 4, 5, 9, 11, 14 and 18-20 have been amended. Claims 1-20 are currently pending and allowable. 
The following response includes an Examiner’s statement of reasons for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Jay Patel on November 30, 2020.  The application has been amended as follows:

In the claims:
Please amend claims as follows:
Claim 1: 
A method comprising:
receiving, at a survey system and from a client device associated with a sender user, an electronic communication addressed to a recipient party identifier corresponding to a recipient party of the electronic communication, wherein the electronic communication corresponds to an event invitation for an event and comprises a survey system identifier corresponding to the survey system; and
in response to receiving the electronic communication at the survey system: automatically determining an electronic survey to provide to the recipient party of the electronic communication; and
automatically providing the recipient party access to the electronic survey via a recipient client device by transmitting an additional electronic communication addressed to 


Claim 2:
	The method of claim 1, wherein the additional electronic communication comprises a survey invitation communication comprising a link to a website that comprises the electronic survey.

Claim 11:
	A method comprising:
receiving, at a survey system and from a client device associated with a sender user, an electronic communication addressed to a recipient party identifier corresponding to a recipient party of the electronic communication, wherein the electronic communication corresponds to an event invitation for an event and comprises a survey system identifier corresponding to the survey system; and
in response to receiving the electronic communication at the survey system:
analyzing the electronic communication to identify content of the electronic communication;
based at least in part on the content of the electronic communication, automatically generating one or more electronic survey questions corresponding to the event; and
automatically providing, to a recipient client device associated with the recipient party by transmitting an additional electronic communication addressed to the recipient party, the one or more electronic survey questions upon completion of a time associated with the event.

Claim 18:
	A system comprising:
at least one processor; and
at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to:
receive, at a survey system and from a client device associated with a sender user, an electronic communication addressed to a recipient party identifier corresponding to a recipient party of the electronic communication, wherein the electronic communication corresponds to an event invitation for an event and comprises a survey system identifier corresponding to the survey system; and
in response to receiving the electronic communication at the survey system: 
automatically determine an electronic survey to provide to the recipient
party of the electronic communication; and
automatically provide the recipient party access to the electronic survey via a recipient client device by transmitting an additional electronic communication addressed to .
Reasons for Allowance
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance.
The claims are eligible under Step 2A, Prong 2 as the claims integrate the judicial exception into a practical application. The additional elements recite a specific manner of automatically determining and providing an electronic survey to a recipient party by a survey system based on an electronic communication addressed to the recipient party and received by a survey system, resulting in an improved means of providing surveys.

Conclusion
The prior art made of record and not relied upon is considered relevant but not applied:
Mullen (US 2005/0197884) discloses a survey invitation directs the participant to a URL where the survey can be completed.
Desai et al. (US 2007/0124371) discloses parsing electronic communications to determine if a scheduling entry is needed.
Adams et al. (US 8,429,292) discloses scheduling an event on an electronic communications device configured for sending and receiving electronic messages including extracting information for the electronic messages. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.

	
/RENAE FEACHER/ Primary Examiner, Art Unit 3683